Citation Nr: 1436646	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a TDIU rating.

In a decision dated October 2009, the Board granted the Veteran's for an increased rating for peptic ulcer disease, and assigned a 40 percent evaluation.  By rating action dated December 2009, the RO effectuated the Board's decision, and assigned the 40 percent evaluation effective November 2006.  The Veteran was informed of this action in a letter dated February 19, 2010.  The Veteran's attorney submitted a "notice of disagreement" with the rating (and the effective date) in a letter received on February 19, 2011.  Since the Veteran did not appeal the Board's October 2009 determination to the United States Court of Appeals for Veterans Claims (Court), the attorney's February 2011 letter is properly construed as a claim for an increased rating for peptic ulcer disease.  The notice of disagreement was timely as to the effective date of the award.

There was a discussion during the hearing before the undersigned in March 2014 regarding a hearing the Veteran had with an Acting Veterans Law Judge in August 2009.  However, the issues addressed during that hearing were adjudicated by the Board in October 2009.  Thus, the Board may proceed with disposition in this case by a single Veterans Law Judge.  

The issue of entitlement to an earlier effective date for an award of a 40 percent evaluation for peptic ulcer disease, prior to November 29, 2006 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board notes that the RO sent a letter to the Veteran in August 2013 stating that since no benefit entitlement had been established, the claim for an earlier effective date could not be accepted.  The Board is perplexed by this statement, and there is nothing that would preclude consideration of the claim for an earlier effective date for the award of a 40 percent evaluation for peptic ulcer disease.


FINDINGS OF FACT

1.  The Veteran's peptic ulcer disease is manifested by complaints of nausea and vomiting, without evidence of anemia.  It is not more than moderately severe.

2.  Service connection is in effect for low back strain with herniated disc, L4-L5, evaluated as 40 percent disabling; peptic ulcer disease with history of prepyloric ulcer, evaluated as 40 percent disabling; and for hypertension, evaluated as 10 percent disabling.  The combined schedular evaluation is 70 percent.

3.  The Veteran has work experience as a corrections officer and janitor, and last worked in 1998.  He completed two years of college.

4.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim for a TDIU rating prior to its initial adjudication.  An August 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing.  The Board acknowledges that a specific VCAA letter regarding the claim for an increased rating was not sent to the Veteran.  The claim was adjudicated in the August 2012 statement of the case, and the June 2013 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned March 2014 focused on the elements necessary to substantiate the instant claim; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  The undersigned specifically informed the Veteran of the criteria for an increased rating for peptic ulcer disease.  The Veteran has not alleged prejudice from a hearing notice deficiency.

Private medical records, to include statements from the Veteran's physicians, are associated with the record, and the RO has arranged for pertinent VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran submitted a claim for a TDIU rating in August 2010.  He reported work experience as a corrections officer, packer and janitor.  He reported he last worked in 1998.  He stated he had completed two years of college.

On VA examination of the spine in August 2010, the Veteran reported back pain and pain in his left leg.  He described flare-ups that occurred about once a week and lasted all day.  His pain was exacerbated by standing, walking, sitting and lying down for too long.  He reported that one month earlier, he was placed on bed rest for one week.  On examination, the Veteran walked with a slow, shuffling, antalgic gait.  The spine was tender to palpation over the lower lumbar spine and paraspinal muscles.  There was mild paraspinal muscle spasm bilaterally on range of motion.  Forward flexion was from 0-45 degrees; extension was from 0-15 degrees; lateral bending was from 0-15 degrees, bilaterally; and rotation was from 0-15 degrees, bilaterally.  The Veteran had pain throughout all motions, but the range of motion did not change with repetitive testing.  Motor examination was 5/5.  Straight leg raising was positive in the seated position on the left.  The Veteran had 2/2 light touch sensation in the L5-S1 distribution.  Patellar tendon and Achilles tendon reflexes were 2+.  The impressions were lumbar spondylosis, moderate and left S1 radiculopathy, mild.  

The examiner commented that the Veteran seemed to be suffering a great deal of pain from his lumbar spine condition.  He stated that the physical examination findings are moderate in nature.  He indicated the Veteran would be limited in his ability to perform any type of job requiring a lot of repetitive bending and heavy lifting.  He added that the Veteran should be employable in a sedentary type position or a position that involved walking short distances without bending, stooping, lifting or having to remain standing for prolonged periods of time.

A VA gastrointestinal examination was conducted in August 2010.  The Veteran reported his condition was stable.  He denied episodes of hematemesis or melena, but stated he had nausea, vomiting and diarrhea several times weekly.  He claimed he had lost 9 pounds in the past month.  The examiner noted such a weight loss over three months and stated it was not significant.  An examination showed no malnutrition or signs of anemia.  The abdomen was soft and non-tender, without palpable masses or organomegaly. Hemoglobin was 15.6g/dl, and hematocrit was 44.9%.  These were both within normal limits.  It was noted the Veteran had been on disability since 1999 for bipolar disorder.  The diagnosis was history of duodenal ulcer.  The examiner stated there was no evidence of an active ulcer.  She noted the Veteran was not anemic and the physical examination was benign.  She also noted it was very difficult to assess whether the Veteran's gastrointestinal symptoms were actually controlled on medication or if his reports of frequent nausea, vomiting and diarrhea are true.  The fact the Veteran was not anemic indicated he had not had a significant bleeding episode in the past year.  The examiner concluded that in the absence of the Veteran's other medical conditions, it was less likely as not that his gastrointestinal condition would prevent him from being able to perform most sedentary tasks.

The Veteran was also afforded a VA examination for hypertension in August 2010.  It was noted he was on medication for it.  Serial blood pressure readings were 128/83, 126/84 and 133/84.  The diagnosis was essential hypertension.  The examiner stated that the Veteran's hypertension was well controlled on medication and he had no complications of heart disease that would limit his ability to find and maintain any type of occupational position he possesses the ability to perform.

In March 2011, J.E. Cummings, M.D. noted he had treated the Veteran for 12 years.  The diagnoses were back pain, lumbar disc disease, hypertension and diabetes mellitus (not requiring insulin).  He noted the Veteran would not be able to lift and carry five pounds on a frequent basis.  Dr. Cummings stated the Veteran had chronic back and leg pain causing problems with sitting, standing and ambulation.  He stated the Veteran had tenderness of the lumbar spine, and pain on straight leg raising.  Due to the chronic nature of the problems, he opined it was unlikely for the Veteran to maintain gainful employment.  He also estimated the Veteran would miss more than four days of work per month due to an inability to lift weights and make repetitive movements which seemed to increase his pain.  However, Dr. Cummings clearly considered nonservice-connected disabilities in his conclusions as his report noted that diabetes, depression, asthma, and chronic obstructive pulmonary disease (COPD) impacted the Veteran's ability to work.  The Veteran is not service-connected for any of those disorders. 

In May 2012, S. Hall, M.D. related he had treated the Veteran since September 2009.  He concluded the Veteran would not be able to lift and carry five pounds on a frequent basis.  He indicated the Veteran could not walk, stand or sit unimpaired.  He believed the Veteran would miss more than two weeks a month from work if he tried to work.  Dr. Hall clearly considered nonservice-connected disability in his conclusions. 

On VA examination of the spine in July 2012, the Veteran reported severe back pain with walking or bending.  An examination showed that forward flexion was to 60 degrees, with pain at 30 degrees; extension was to 0 degrees, with pain at 0 degrees; lateral flexion was to 10 degrees, bilaterally, with pain at 0 degrees bilaterally; and rotation was to 10 degrees bilaterally, with pain at 0 degrees, bilaterally.  There was no additional limitation of motion following repetitive use testing.  The functional loss consisted of less movement than normal, weakened movement, pain and instability.  The Veteran had tenderness to palpation and guarding or muscle spasm.  Hip flexion, knee extension, ankle plantar flexion and great toe extension were 5/5 bilaterally.  Ankle dorsiflexion was 5/5 on the right and 3/5 on the left.  Deep tendon reflexes were 1+ bilaterally at the knees and ankles.  There was decreased sensation in the left lower leg.  Straight leg raising was positive on the left.  The Veteran had pain, paresthesias and numbness in the left lower extremity.  The radiculopathy was moderate on the left.  It was indicated he had had incapacitating episodes lasting at least six weeks in the previous year.  It was noted he used a wheelchair regularly and a brace constantly.  The diagnosis was lumbar spondylosis.  The examiner commented that the Veteran's lumbar spine condition rendered him unable to perform any duties other than sedentary due to severe pain and limited motion.

On VA examination for ulcer disease in July 2012, the Veteran reported he had four or more episodes of symptom recurrences lasting less than one day.  The episodes were not severe.  His stomach condition did not result in incapacitating episodes.  The Veteran indicated his private physician monitored his bloodwork and there had not been anything abnormal in the previous year.

On VA general medical examination in July 2012, the Veteran reported he was unemployable due to his back condition.  It was indicated that he was not unemployable due to his hypertension or gastroesophageal reflux disease/history of prepyloric ulcer.  

The Veteran was seen by Dr. Hall in March 2013.  An examination of the back was normal.  It was indicated that the overall findings of the musculoskeletal system were normal.  The assessments were hypertension, peptic ulcer, chronic pain and muscle spasm.

In a March 2013 statement, Dr. Hall asserted the Veteran was followed for peptic ulcer disease with history of prepyloric ulcer, hypertension and back injuries.  He stated the Veteran was unable to perform employment due to these conditions.

The Veteran was afforded a VA examination for hypertension in July 2012.  It was noted he was on medication for hypertension.  The examiner concluded the Veteran's hypertension does not impact his ability to work.

	Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for such rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 60 percent evaluation is assigned for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  When moderately severe; with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, a 40 percent evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board acknowledges the Veteran reported on the August 2010 VA examination that his symptoms included nausea, vomiting and diarrhea.  The clinical evaluation was normal, and laboratory studies showed he was not anemic.  The examiner observed it was difficult to determine if the Veteran's reports regarding his symptoms were accurate.  She indicated that the Veteran had experienced a nine-pound weight loss over a period of three months, and stated this was not significant.  

The more recent examination disclosed the Veteran's symptoms were not severe, and lasted less than one day.  He did not have incapacitating episodes or any signs of anemia.  

There were no findings on either VA examination suggestive of definite impairment of health or that the Veteran's ulcer is more than moderately severe.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as abdominal pain, nausea and vomiting, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his peptic ulcer disease has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his gastrointestinal disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for peptic ulcer disease.

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Service connection is in effect for low back strain with herniated disc, L4-L5, evaluated as 40 percent disabling; peptic ulcer disease with history of prepyloric ulcer, evaluated as 40 percent disabling; and for hypertension, evaluated as 10 percent disabling.  The combined schedular evaluation is 70 percent.  

The record establishes the Veteran has work experience as a corrections officer and janitor.  He completed two years of college.

The Veteran argues he is unable to work due to his service-connected disabilities, primarily his low back disorder.  

As noted above, the Veteran has submitted statements from two physicians concluding that he is unable to work at least in part due to the severity of his service-connected low back disability.  Dr. Cummings noted the Veteran's chronic back and leg pain caused problems with sitting, standing and walking.  The Board notes that the Veteran is not service-connected for a leg disorder.  The clinical findings included tenderness of the lumbar spine and pain with straight leg raising.  Dr. Hall noted in May 2012 that the Veteran could not walk, stand or sit unimpaired.  His report noted, in response to a question regarding his abilities to use his extremities in a work setting, "pt can use extremities, it's just they are all impaired, due to joint pain."  The Board notes that the Veteran is not service-connected for any disability involving the extremities.

The March 2013 statement from Dr. Hall merely concluded the Veteran could not work due to his service-connected disabilities without providing a rationale for his opinion, other than to note that a recent treatment record was attached.  The Board points out that the clinical notes from the Veteran's March 2013 visit with Dr. Hall, in which his chief complaint was back pain, show the back was evaluated as "normal."  As such, the 2013 opinion of Dr. Hall has limited probative value.

Following the August 2010 VA examination of the spine, the examiner observed that despite the Veteran's complaints and his appearance of being in pain, the clinical findings were moderate.  He acknowledged that jobs involving bending and lifting were beyond the Veteran's ability, but found he could work in a sedentary position.  

The July 2012 VA examination demonstrated the Veteran had some limitation of motion of the lumbar spine, and reportedly had experienced incapacitating episodes that lasted for at least six weeks in the previous year.  The examiner, nevertheless, believed the Veteran's low back disability did not preclude sedentary jobs.  While private physicians have concluded the severity of the Veteran's low back disability prevent all forms of gainful employment, their statements merely point out his inability to lift or carry virtually any object.  They did not address the Veteran's ability to work at a sedentary position.  

The Board finds less probative the unemployability opinions of Drs. Hall and Cummings as they included nonservice-connected disabilities like depression, COPD, asthma, and diabetes, and joint pain in the extremities in formulating their conclusions that the Veteran was unable to work.  

With respect to his other service-connected disorders, the preponderance of the evidence is against a finding that they preclude the Veteran from being employed.  The July 2012 VA examiner concluded the Veteran's hypertension does not impact his ability to work, and an August 2010 VA examiner concluded that in the absence of the Veteran's other medical conditions, it was less likely as not that his gastrointestinal condition would prevent him from being able to perform most sedentary tasks.

The preponderance of the evidence is against a finding that the Veteran is precluded from all types (i.e. sedentary) employment.  Several VA examiners have found that the Veteran's service-connected disabilities do not preclude him from limited or sedentary employment.  Importantly, the Veteran possesses a two-year college education.  While the Veteran's service-connected back disability may impact his ability to perform labor-intensive jobs, there is no indication that the Veteran is precluded from other types of sedentary employment, particularly in light of his educational level.

The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  As explained above, the Board concludes that the medical findings on the VA examinations are of greater probative value than the Veteran's allegations regarding his ability to work, and the conclusions of Drs. Cummings and Hall.  Accordingly, the Board finds the preponderance of the evidence is against the claim for a TDIU rating.


ORDER

An increased rating for peptic ulcer disease is denied.

A TDIU rating is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


